Civil action in assumpsit, tried upon the following issues:
"1. Did plaintiff deliver to the defendants 50 boxes of cheese, in accordance with defendants' order? Answer: `Yes.'
"2. In what sum, if any, are defendants indebted to plaintiff? Answer: `$323.64, and interest.'"
Judgment on the verdict in favor of the plaintiff, from which the defendants appealed.
The controversy, on trial, narrowed itself to questions of fact, which have been settled by the verdict. After a careful perusal of the record, we are convinced that the case has been tried in substantial conformity to the law as bearing on the subject, and we have found no sufficient reason for disturbing the result below.
   No error. *Page 632